 398DECISIONSOF NATIONALLABOR RELATIONS BOARDHighway and Local Motor Freight Employees LocalUnion No. 667,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Owens-Cor-ning, Fiberglas Corporation)and Linda J. Smith.Case 26-CB-1 158February 23, 1977DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn December 8, 1976, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and thebrief and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Union, Highwayand Local Motor Freight Employees Local UnionNo. 667, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and represen-tatives, shall take the action set forth in said recom-mended Order.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me at Jackson,Tennessee, on August 18and 19, 1976, pursuant to charges filed on April 20 and May26, 1976,and a complaint issued on May 27 and amendedon June 4, 1976, and again amended at the hearing. Thecomplaint alleges that Highway and Local Motor FreightEmployees Local Union No. 667, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,herein calledRespondent or the Union, by its agents violated Section8(b)(IXA) of the Act by telling employees of Owens-Corning Fiberglas Corporation, herein called the Companyor the Employer, that it would not represent or processgrievances for employees who were not union members,228 NLRB No. 52that Respondent could require nonmembers to pay for theprocessing of their grievances,that nonmembers could notretrieve lost overtime pay, that nonmemberscould be firedfor filinggrievances,and that nonmembers could not filegrievances. It is further alleged that Respondent refused toprocess grievances for employees becausetheywere notunion members.Respondent denies the commission of anyunfair labor practices and affirmatively pleads that it has atall timesfairlyrepresented all the members of the bargain-ing unit involved herein regardless of their union member-ship or lack of it. The General Counsel and Respondentfiledable posthearingbriefs which I have carefully consid-ered.Upon the entire record, including my observation of thewitnesses,and after due consideration of the parties' briefs,Imake the following:FINDINGSAND CONCLUSIONSI.JURISDICTIONThe complaintalleges,Respondent admits, and I findthat at all times material Owens-Corning Fiberglas Corpo-ration has maintained an office and place ofbusiness atJackson, Tennessee,where it manufactures Fiberglas, andhas, during the past 12 months, purchased and received atsaid location products valued in excess of $50,000 directlyfrom points outside the State of Tennessee,and sold andshipped products valued in excess of $50,000 from saidlocation directly to points outside the State of Tennessee.The Employer is, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.U. THE LABORORGANIZATIONThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.AGENCYThe following named individuals, at all times material,occupied the union positions set forth after their names:Womack Johnson,steward and member of business com-mittee;Jim Alexander,steward and member of businesscommittee;Gaylon Meals, steward and member of busi-ness committee; George Droke, steward;Barney Anderson,steward;BillManess,steward; John Mitchell, president;Billy Latham,assistant business agent.Respondent concedes that these persons occupied thesepositions,but deniesthat theyare agents of Respondentwithin the meaning of Section 2(13) of the Act, andcontends that the actions of the stewards complained of, ifthey in fact occurred, should be properly viewed as actionsof rank-and-file employees not acting in any capacity asunion agents at the time of the unfair labor practicesallegedly committed by them.At the opening of the hearing I requested counsel forRespondent to elucidate the Union's position on thisagency question, to which he responded, in substance, thatunion stewards are also employees who can make state-ments as individuals and still not be acting as union agents. HIGHWAY AND MOTOR FREIGHT EMPLOYEES, LOC. 667399Respondent did not further amplify its position on agencyin its brief.John Mitchell is, and has been since March 17, 1975, theadmitted president and business manager of Respondentand is therefore, as its chief officer and managing agent, anagent of Respondent within the meaning of Section 2(13) ofthe Act. Billy Latham has occupied the position of assistantbusiness agent of the Union since March 17, 1975, andrepresents the Union in the administration of the contractu-algrievanceprocedure,beginningat step two of theprocedure and continuing through arbitration. I thereforeconclude that Billy Latham is, and has been since March17, 1975, an agent of Respondent for the implementation ofthe grievance procedure. Although his title indicates furtherunion responsibilities, they are not precisely spelled out inthe record, but it appears from the evidence that he is thehighest ranking official of Respondent regularly visiting theEmployer's premises for the purpose of administering theexisting collective-bargaining agreement.The collective-bargaining agreement between Respon-dent and the Employer provides that the Union may berepresented by departmental stewards appointed by theUnion and the authority of these stewards will be limited tothe handling of grievances. It further provides that thesteward and the aggrieved employee will be presentwhenever a supervisor writes in an employee's recordconcerningdisciplinarymeasures, and the stewardwill signthe record and has,the option of expressing his own opinionconcerning the matter in the same record. The contractualgrievance procedure requires that a steward will be presentat the first step of the grievance procedure when theaggrieved employee verbally confers with his immediatesupervisor for adjustment of the matter, and, if thegrievance is not settled in the first step, it will be reduced towriting by the employee and the steward and be presentedto the employee's department head for discussion andsettlement. Thereafter, if the grievance is not settled at thissecond step, the union business agent conducts the presen-tation and discussion of the grievance with higher manage-ment. The official grievance form utilized in the procedurecontains a specifically designated space for the steward'ssignature, and of the 43 written grievances submitted intoevidence by Respondent each was countersigned by asteward. Stewards Anderson, Johnson, and Alexander andAssistantBusinessAgent Latham testified that it was theresponsibility and the practice of the stewards to accompa-ny and represent employees in the initial oral stages of thegrievance procedure and to write and process grievances foraggrieved employees. Union President Mitchell confirmedthe duties of the stewards as agents of Respondent torepresent grievants, by his testimony that he personallyinstructed the business agentsandthe stewards to representnonunion members just like they would a member. It isabundantly clear that Respondent has empowered itsstewards to be its representative in the area of initiating andprocessing grievances, and that they are Respondent'sagents for these purposes. Furthermore, even thoughRespondentmay not have specifically authorized itsstewards to make the alleged statements or take the allegedactions herein complained of, all of these occurrences aredirectly involved with the initiation and processing ofgrievanceswhich is the general area within which thestewards may authoritatively act on behalf of Respondentby virtue of the authority conferred on them by Respondentand by the collective-bargaining agreement.It is obviousfrom the record that the stewards are the union representa-tives to whom employees look to represent them in filingand prosecuting grievances.The basic issues presented in this case are whether or notthe stewards fairly represented nonmembers in the griev-ance procedure or restrained and coerced them in the use ofthat procedure. These matters arose in the exact area wherethe stewards clearly have express authority to act on behalfof Respondent. I conclude that Stewards Womack John-son, Jim Alexander, Gaylon Meals, George Droke, BarneyAnderson, and Bill Maness were acting within the scope oftheir general authority as stewards, and as statutory agentsof Respondent within the meaning of Section 2(13) of theAct when the acts andstatementscomplained of occurred,if they occurred, and that Respondent may be heldresponsible for any of these acts and statements of itsstewards that may be found to be unfair labor practices.'IV. THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsFound2 and Conclusions BasedThereon1.BackgroundThe Union and the Company have a collective-bargain-ing agreement covering all of the Company's hourlyproduction and maintenance employees and all otherhourly employees at the Jackson, Tennessee, plant. All ofthe employees involved in this case are members of thatunit. The contract does not require union membership as acondition of employment. On October 31, 1975,3 30employees submitted a joint petition to the Union with-drawing as dues-paying members. At the Novembermeeting of the Union, some members asked if the Unionhad to represent nonunion members in arbitrations and ifnonmembers could be made to pay for representation.President Mitchell credibly testified that he replied that theUnion did have to represent nonmembers, that there was alegal question as to whether or not nonmembers could bemade to pay for this service, and that the latter matter hadbeen referred to Respondent's attorney for study. After theiInternational Longshoremen's and Warehousemen's Union,C.I 0, (SunsetLine and TwineCompany),79 NLRB 1487,1508-09(1948);,UmtedBrother-hoodof Carpenters & Joiners ofAmerica, Local UnionNo. 2067, AFL-CIO(Batterman Construction,Inc.),166 NLRB532, 539-540 (1967).2The facts set forth herein are based on a synthesis of the credited aspectsof the testimony of all witnesses,the exhibits,and careful consideration ofthe logical consistency and inherent probability of the facts found. Thetestimony of any witness materially inconsistent with or contradictory of thefacts found is discredited.I have rejected the thesis of General Counsel thattestimony given at thehearing is suspect merelybecause it was not includedin the witnesses'pretrial affidavit,for thesimple reason that there is noshowing,and some testimonial denials, that the same questionswere askedon bothoccasions.Similarly, I do not basemy findings, in whole or in part,on the circumstance that certain witnesses were notcalled by either party,although I notethatcertain witnesses who werecalled did not testify onmatters of which they purportedly had knowledge.3All dates are in 1975,unless specificallynotedotherwise. 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDpublicmeeting,Mitchell held a private meeting with themembers from Owens-Corning and told them that theymust give equal representation to members. This instruc-tion did not sit will withsomeof the stewards. StewardAlexander admittedly told as many as "a hundred a day"that it made his blood boil when nonmembers asked forrepresentation, and StewardMealstestified that both heand Alexander had said on several occasions to severalemployees in the break area that they could not understandhow nonmembers could have the guts to ask the Union toprocesstheir grievances when they were not paying dues. Itiswithin thegeneral timeframe of a number of withdrawalsfrom membership, Union President Mitchell's Novemberinstruction,and the resentment of some stewards andmembers of the free representation afforded employeeswho were not members, that the incidents with which thiscaseis concerned arose.2.The Mary (Pinson) Forthman incidentMrs.Forthman, who was Mary Pinson at the time hercomplaint arose but has remarried, will be referred toherein, as she is in the record, as Pinson.Pinson is a 4-yearemployee who has never been a union member. Accordingto Pinson, on an unspecified date in November StewardAnderson spoke with her in the break area and told her thata supervisor had been doing unit work, a grievance hadbeen filed, and Pinson would be getting some moneybecause she was the first employee on the call-in list. Shecontinued that 2 or 3 days later she met Anderson in thecanteen and asked when she was getting the money, towhich he replied that she was not getting it. She asked whyand Anderson replied"Becauseyou don't belong to theUnion." She protested that this made no sense to her, andAndersonagainstated, "Well, you can't get the moneybecause you don't belong to the Union." A couple of dayslater they again met in the canteen and Anderson explainedto her that he had signed the grievance himself becauseother union members he had asked had refused to becausethey liked the supervisor. Pinson said that she would havesigned the grievance if he had asked. Anderson replied thathe could not ask her because she did not belong to theUnion. She told him "that wasagainst thelaw" and anyonecould sign a grievance. Anderson reiterated that shecouldn't sign because she did not belong to the Union.Pinson and Andersonmet again in thecanteen before worka couple dayslater.Andersoncamein and sat with her andemployeesHinesand Crossman. At some point in theirgeneralconversation,a discussionensued regarding theovertime matter previously discussed between them. Pinsondoes not recall how the topic was raised, except that sheasked Andersonagainif he was saying she could not sign agrievance,and he gave the same reply that she could notbecauseshe was not a union member. When she then statedthat she was not going to get the money, Anderson agreedand claimed that whoever signs a money grievance get theproceeds. Pinson repeated her earlier comment that shewould have signed if asked, and Anderson reasserted thathe could not let her sign because she was not a unionmember. At this point, Hines a union member, askedAnderson if he meant to say that Pinson could not sign agrievance. When Anderson gave an affirmative reply, Hinestold him to bring the papers to him and he would sign them.Anderson jumped up, told Hines to go to hell, and left.Hines testifies that the discussion of the grievance wasalreadygoingon when he entered the canteen, and that heheard Pinson say that she should have been able to sign thegrievance.Hines does not recall who, but avers thatsomeone4in the conversation said that Pinson couldn't signthe grievance because it was already filed and that shecouldn't file the grievance because she was "nonunion."According to Hines, he gave his opinion that the stewardshould have filed a grievance on her behalf. Anderson thentold him to shut up and to go to hell and left. Hines claimsthat sometime before Anderson left, he (Hines) brought upthe fact that Tennessee is an open shop state and people didnot have to belong to the Union. Anderson's alleged replywas that he could not see going around filing grievances fornonunion people.Hinesplaces these events in late fall orearly winter.Anderson's version of the Pinson matter, which he thinkshappened in January 1976, is as follows: He was told byStewardMeals,who gave no evidence on this affairalthough testifying on other matters, that a supervisor hadbeen caught working, whereupon Anderson asked the firsttwo employees he encountered if they wanted to file agrievance. Both refused, and Anderson reported this toMeals who told Anderson to file the grievance on behalf ofthe Union. Anderson had never filed a grievance on behalfof the Union before so he completed and filed thegrievance, signing the grievance as both the steward and thegrievant, thinking that whoever was entitled to the moneywould get it. He did not look at the employee roster to seewho was so entitled until after the grievance was filed. Thiswas the first time he had ever asked anyone if they wantedto file a grievance because grievants always came to himwith their complaints.After filing the grievance andchecking the roster, Anderson concluded that Pinson wasdue the money and went and told her it looked like shewould get 4 hours' pay. A couple of days later he found thathewas going to get approximately $18 because thegrievance was granted and he was the grievant .5 Andersonsays he knew at the time he got the award that Pinsonshould have gotten it. Therefore, he went to Pinson andexplained to her that he got the $18 because he filed thegrievance. Pinson asked him why he had not asked her tofile it, and he answered that she knew about the mattergrieved and did not approach him to file a grievance and hedid not have time to ask everybody because he filed it onthe last day possible under the contract. He had had hisconversation with Meals the day before the date of filing.Anderson generallydeniestelling any employee he wouldnot represent them if they were not union members, ortelling any employee they couldn't be compensated for lostovertime, or refusing to file a grievance for anybody.A copy of the grievance involved was not offered intoevidence, and it appears from Anderson's testimony that an4 I find that someone to be Anderson in view of the credence I gaveparties in 1974, an award of overtime pay was made to the grievant ratherPinson's testimony.than to the employee who appeared to have the better claim but filed no5 In anearlier arbitration award involving the Company and the Union asgrievance. HIGHWAY AND MOTOR FREIGHT EMPLOYEES, LOC. 667401attempt to locate it was unsuccessful. I conclude from thetestimony of Pinson and Hines that the grievance, and thediscussion about it, took place in November becausePinson appeared more certain of the time than Anderson,and Hines recalled it as being in late fall or early winter.Iam convinced from a careful examination of the threewitnesses and my observation of them as they testified thatAnderson filed the grievance not on behalf of the Union, asMeals had suggested to him, but on his own behalf. Theaward to Anderson was consistent with the arbitrationaward in the prior case involving substantially the samecircumstances.I credit Pinson, over Anderson's general de iials, that hedid tell her she could not sign a grievance because she wasnot a union member on their third and fourth meetings inthe canteen in November, and that he did tell her duringtheir second meeting that she was not getting the moneybecause she did not belong to the Union. While Hines'testimony is somewhat vague, and there is considerabledoubt that he was present throughout the conversation, Icredit him to the extent that I find Anderson told him toshut up and go to hell when Hines said the grievanceshould have been filed on Pinson's behalf, and I furthercredit Hines' testimony that Anderson stated he could notsee going around filing grievances for nonunion people.Accordingly, I conclude and find that Anderson failedand refused to fairly represent Pinson by failing to secureher signature on the grievance because she was not a unionmember.6 This conclusion is supported by my furtherfinding that he restrained and coerced her in the use of thegrievance procedure by telling her that she could neithersigna grievance nor collect money therefrom because shewas not a union member. Anderson's irritation at Hines'intervention and his statement that he could not see goingaround filing grievances for nonmembers fully displayedhis hostility toward any suggestion that he must representemployees who did not belong to the Union, and betrayedhis motivation in failing to file on Pinson's behalf. Further,I do not believe that Anderson, an employee of 7 years, whohas currently served as a steward for 1-1/2 years andpreviously as a shop steward and a member of the grievancecommittee of a predecessor union, was ignorant of theprecedential arbitrator's award on which the award to himin the instant matter was apparently based.3.The Rubie LaPointe incident of December19757Employee Greenway was assigned to do work out of herregular classification during the shift immediately preced-ing the shift on which she worked with LaPointe, andGreenway then continued to work on through her regularshift in her regular classification. This occurred on variousoccasions. Shortly before Christmas, LaPointe complainedto Steward Womack Johnson that Greenway was beinggranted an inordinate amount of overtime work, and thatLaPointe was not being called in to work the overtime.Overtime is rotated among employees working within aclassification on each shift, but employees who are called towork out of classification at work in another classificationfor which they are qualified are not charged with overtimewithin their original department and, therefore, out-of-classificationwork does not affect their standing forovertime eligibility within their home department. There isno evidence LaPointe was qualified to do the out-of-classification work that Greenway performed on the earliershift.Johnson investigated LaPointe's complaint and reportedto her that Greenway had been working out of classificationand that LaPointe did not have a legitimate complaint.LaPointe was not satisfied by his explanation. Johnson andLaPointe met with Supervisor Forgette on December 25.LaPointe repeated her complaint and received the sameexplanation Johnson had given her earlier. A monthlyovertime roster, which shows who worked where and whenbut is not always accurate or up to date, is maintained inForgette's office. The roster did not show that Greenwayhad worked overtime as LaPointe claimed. LaPointe wassatisfied with neither the roster nor the explanation of out-of-classification work and asked that Greenway's timecardsbe checked. Johnson said he had no authority to do this,and Forgette refused on the ground that it was contrary tocompany policy to show an employee the timecards ofanother employee. Forgette further advised LaPointe thatto obtainan examinationof thetimecardsshe would haveto file a grievance and thereby get the Union to look atGreenway's timecards.Later in the day, LaPointe askedJohnson to file a grievance for her over Greenway's allegedexcessive overtime. Her admitted purpose was to secure anexaminationof Greenway's timecards. Johnson refused toprocess her grievance. According to LaPointe, when askedwhy he refused, Johnson told her he would not fill out thegrievance because she was not a union member. Johnsontestified that he did not process the grievance because therewas no contractual violation and the grievance would bewithout merit. Johnson denies saying employees couldn'tfile grievance unless they were union members.LaPointe admittedly became angry at Johnson when herefused to accept the grievance, told him to "take his Unionand go to hell with it," and thereafter, on a daily basis forabout 2 weeks and then about once every 2 months,LaPointe asked him to file a grievance for her which herefused to do. LaPointe concedes that these requests afterDecember 25wereonly for the purpose ofharassingJohnson. She further concedes that there has not seemed tobe any further overtime problems and has since turneddown overtime work.Johnson impressed me as a far more credible witness thanLaPointe. He was attentive, articulate, direct, and sponta-neous in giving his answers to questions posed, and aconscientious witness whose account of the LaPointe affairappeared completely honest. LaPointe, on the other hand,was not in anyway as impressive a witness and admittedlywas given toharassmentfor the sake of harassment.I conclude that, in this instance, Johnson did not refuse toaccept her grievance because she was not a union member,nor did he tell her that was the reason as she claims he did.6Anderson had ample time to solicit Pinson's signature, as he did of the7The factual account herein is a synthesis of the credited aspects of thetwo union member employees who refused,because hedid not sign and file ittestimony of LaPointe,StewardWomack Johnson,and Supervisor Pauluntilthe dayafterhe solicited others.Forgette 402DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn fact,he did investigate her complaint and went with herto discuss the matter with Forgette.His conclusion that hercomplaint was without merit is supportedby thecredibleevidence,and, in the circumstances,his refusal to processher grievance was not unreasonable.That LaPointe was notsatisfiedwith the explanation of Johnson and Forgette,which appears to be consistent with the evidence,did notrequire Johnson to go further and file a grievancemerely tosatisfyher desire to know what was on Greenway'stimecard.There is no showing whatsoever that the timecardwould indicate anythingcontrary tothe explanation givento her.4.TheRubie LaPointe and Linda Smithcomplaintof April 12, 1976On April 12, 1976, LaPointeand Smith went to StewardWomack Johnson with a complaintthat theirsupervisorrequired his shift to work until 15 minutes of quitting time,whereas other supervisors were letting their shifts quitearlier.The twotold Johnsontheywanted to file agrievance on the matter against their supervisor,Bradford.LaPointe testified that Johnson refused and, whenpressed for a reason,said"Because you are not in theUnion." Accordingto Smith,Johnson saidthey had noreason to file a grievance because the contractcalled for 7hours and 10 minutesof work,but she and LaPointe saidthey wantedto file one anywayand he replied that hewould not fileone because they were not in the Union.Smith further testified that she and LaPointe said they weregoing to theLaborBoard if he didn't file one,at which timehe laughed and said he didn't caresJohnson claims that he told the two women thathe couldnot tell any supervisorhow torun his shift,and then went toSupervisor Bradford and asked in jest "How about lettingRuby (sic)and Linda leave an hour early."Bradfordreplied that they weregoing to work7 hours and 10minutes.9 Johnson concedes that he wasnot seriouslycontendingto Bradfordthat the employeesshould beallowed to quit early becausehe believedthe complaint hadno merit.He denies telling employeesthey could not filegrievances unless they were union members.Johnson further testified,without contradiction, that herepresented Linda Smith on three or four occasions and onone of these occasions he interceded with her supervisor,Bradford,after he came upon her crying,and successfullyarrangedfor her toleave work an hourearly so that shecould get a ride home.I conclude that Johnson,who is corroborated by Smithon this point,10 advisedLaPointeand Smith that theircomplaint would not constitutea meritoriousgrievance.This does not, in view of the contractual provisions,impressme as an arbitrary or capricious action.b The original charge filed by Smith and LaPointe on April 20, 1976,alleges a refusal by Respondent to process their grievances but alleges noreason for this refusal.The amended charge filed by Smith on May 26, 1976,specifically alleges a refusal to file a grievance,concerning supervisoryharassment,because of their lack of union membership.6The contract provides that employees are to have two 10-minute paidrelief breaks and a 30-nunute paid lunchbreak during an 8-hour workday.10 LaPointe did not mention it, and as I have previously indicated I donot credit her whereherotherwise unsupported testimony contradicts that ofJohnson.In assessing the testimony of the three as to whether ornot Johnson told Smith and LaPointe that he would not filea grievance for them becausetheywere not union members,Ihave carefully considered the hostility of some of thestewards against representing nonmembers;thepriorharassment of Johnsonby LaPointe;the superior impres-siveness of Johnson on the witness stand when comparedwith that of Smith and LaPointe; the disparity between thetestimony of Smith and LaPointe as to what was said; 11 thefailure of Smith and LaPointe to allege in the originalcharge,which they filed within 8 days of April 12, thatRespondent had refused to process their grievance becausetheywere not union members, even though they nowcontend this reason was given by Johnson;and the inherentlack of commonsense,which Johnson appears to possess inample quantity,and logical consistency in positing astatement of the type complained of immediately followinga straightforward denial of the grievance as lacking in meriton patently colorable grounds.Although the matter in notentirely free from doubt,all the foregoing factors,particu-larly the distinctly superior demeanor of Johnson as awitness, persuade me that Womack Johnson did not tellRubie LaPointe and Linda Smith that he would not file agrievance for them because they were not in the Union.125.Statements of Billy LathamMartha Morriss signed the petition withdrawing fromunion membership on October 31, 1975. She testifies thatshe called Billy Latham on November 18 or 19 and told himthat employees were not getting the representation theywere paying for. She did not tell him she wanted to file agrievance.According to Morriss,Latham told her that if hewas to represent her, she would pay him $11 a month bycheck directly to him.She refused.She further claims thatLatham told Steward Evans to settle a later grievance shehad or drop it. As to this Evans matter,her testimony is thatEvans told her"I've either got to settle it or drop it," andshe settled it herself with the department head.On cross-examination, she stated that Evans was not the steward onher shift. It developed later that he had handled hergrievance or grievances as a committeeman in what appearsto have been an entirely proper manner.Although Respondent submitted two grievances filed onher behalf on November 17, for which the parties stipulatedshe received payment, Morriss only acknowledged theywere indeed signed by her and filed on herbehalf afterdenying she filed them,stating she didn't remember, andconsiderable equivocation and evasion as to whether or notshe filed or received payment for them. I fmd her a mostincrediblewitness with a very unreliable memory. Herentire demeanor was oneof uncertaintyand evasion. Itherefore discredit her testimony in its entirety.According-'iLaPomte does not mention Johnson's explanation that their complaintwas without merit.12That Johnson later jocularly informed Bradford that the two womenwanted to leave an hour early is, in my opinion,irrelevant.Nor does it makethe purported grievance of LaPointe and Smith any more valid that theEmployer subsequently required all other employees to stay on the job later,for this afforded no relief for Smith and LaPointe but merely confirms thelack of validity in their basic complaint,when viewed as a contractualgrievance, that they should be let off earlier. HIGHWAY AND MOTOR FREIGHT EMPLOYEES,LOC. 667403ly, I credit Latham's testimony,which was direct and to thepointwithout indication of prevarication,thatMarthaMorriss never approached him about handling grievances,but, rather,offered to send him a check for $11 to stay ingood standing in the Union which he refused.Ifurthercredit his testimony that he correctly instructed her on theproper method to follow in applying for reinstatement andthe appropriate fees and dues required to support thatapplication.Furthermore,I do not credit her claim that Latham gaveSteward Evans instructions to settle her grievance or dropit,or that Evans so told her. There is no allegation thatEvans in any way violated the Act and the completeincredibility of Morriss on the matter persuades me that hisconduct did not occur as she alleges.6.Statementsof Jim AlexanderBillyWebb,a union member,testified that shortly afterthe 30 members dropped out of the Union on October 31,he stopped Alexander in the lab, asked him what was goingon, and commented that it didn'tseem right not torepresent nonmembers.Alexander's answer,according toWebb,was that Billy Latham had said that,due to somenew legislation, the Union did not have to representnonmembers,and that in order to get union representationthese employees would have to join the Union and payback dues.BillyDon Brown avers that,during the second week ofOctober,in a conversation about a possible dues increaseamong employees, including himself and Stewards Alexan-der and Droke,employee Powell 13 said that he wouldwithdraw if the dues were raised to$11, and Alexanderstated that he would not represent anybody who did notbelong to the Union.Brown claims that Alexander repeatedthis statement on several later occasions.Dorothy Cunningham,says that,during the last week inOctober at her work station,Alexander told her that if hersupervisor harassed her Alexander would take care of himand then asked her when she was going to join the Union.According to Cunningham,she told him that she had seennothing the Union had done to make it worth her while.This angered Alexander who said, "Well, we are not puttingon any show.That makes my ulcer boil up.I can't standstatements like that."Alexander then told her that therewas a short period of time during which she could join theUnion at a reduced price and if she ever needed to write agrievance,or had any trouble, or needed help, "You needn'tto call on us because we will not help you. We havepreviously been helping nonunion members but we are notgoing to anymore."Cunningham further testified thatAlexander remarked that he was "tired of scabs riding freehorses."Alexander denies ever telling any employee he would notrepresent them or that he ever refused to process agrievance.He denies ever havinganyconversation with her.He concedes that he may have told a 100 people a day thatitmade his blood boil when nonmembers asked forrepresentation, and testified that this is how he felt about it.13Powell did not testify.14 SeeN.L R.B. v.WaltonManufacturingCompany &Loganville PantsCompany,369 U.S. 404,408 (1962).Alexander also asserts that he told employees that he hadheard that there was a rumor that a law had been passedpermitting the Union to refuse to represent nonmembersand to charge them a fee for representation given to them,but denies telling anyone that Billy Latham had told himthis,or that any union official ever told him he did not haveto represent nonmembers.Alexander remembers no con-versations of any kind with Billy Webb,but concedes it ispossible that he may have mentioned the rumors to him ashe did anyone who asked him.Alexander is adamantly opposed to representing non-members,as reflected by his testimony,that of GaylonMeals regarding statements made by Alexander to theeffect he didn't see how nonmembers had the guts to ask forrepresentation,and his entire demeanor while he testified. Iam convinced that his hostility colored his testimony, andthat he did make the statements to which Webb,Cunning-ham, and Brown testified.Ido not believe his testimonythat he never talked to Webb and Cunningham, whoappeared to be testifying credibly without ulterior motive orintent to deceive,nor do I believe his testimony that he didnot say to anyone that he would not represent nonmem-bers. His testimony was so incredible that it reinforced thetruthof the testimony of Webb,Cunningham, andBrown.14I do not conclude that Billy Latham did in fact make thestatements reported by Alexander to Billy Webb.7.Statements of George DrokeDroke,BillyDon Brown,Alton Hart,and Billy Webbwere in a conversation in the lab sometime shortly afterOctober 31.15Lanny Powell and Lewis Wilkins were alsopresent.Powell and Wilkins were no longer union mem-bers.A discussion of processing grievances ensued.Brown testified that Droke said he had been instructed byUnion President Mitchell not to process a grievance foranybody that didn't belong to the Union and would followthis instruction until Mitchell rescinded it. Brown avers thatthis statement by Droke ended the conversation.Hart says that the men were joking with each other andsomebody called Powell or Wilkins a "scab."He believes itwas Powell, and that Powell said it was all right because hewas not paying the $11 a month.Something aboutrepresentation was said and Powell commented that Drokewould have to represent him anyway.Droke replied, in ajoking way, that he did not have to.Hart says that at thetime this occurred there was a lot of jesting going onbecause of the petition signed by employees to withdrawfrom the Union, and that the conversation on this topicusually got started by someone calling another employee a"scab."Webb's version is that Hart,Brown,and Droke weretelling Powell and Wilkins that they had better not get intoany trouble"and all that they couldn't represent them."The thrust of his testimony is that all three told Powell andWilkins they could get no representation. Webb is vague asto whether or not Droke said this on any other occasion forthe asserted reason that he doesn't recall who said it at15 1 place the date as after October 31 because Powell and Wilkins signedthe petition withdrawing from membership on that date. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDvarious times.Droke told Webb,after the charges werefiled, that until he got something in writingto the contraryhe would continue to represent nonunion people. Webbtestified that Droke represents anyone who asks him to, andthat everyone was poking fain at the people who haddropped out of the Union,but he doesn't know whether ornot Droke was joking when he said he couldn't representPowell and Wilkins.Droke first denies he ever told anyone he would notrepresent them and testified that while the conversation wasproceeding in a "joking way," Powell and Wilkins said theyhad got out of the Union and Droke still had to representthem like union members and that they were saving $11 amonth being represented for nothing. Droke says that heresponded that they should have to pay back dues if theUnion represented them, but never said"we" would notrepresent them, and did say to them that if they had agrievance he would file it the same way he had in the past.On cross-examination,Droke first denied telling Powelland Wilkins at anytime that he would not represent them,but concedes telling them that he did not have to representthem.Droke then denied that Union President Mitchelltold him that the Union did not have to process nonmem-bers' grievances but would if they were requested. WhenGeneral Counsel showed him his pretrial affidavit whereinhe says that Mitchell did make such a statement to whichDroke replied that he would continue to represent employ-ees until he received something in writing that said he wasnot to do so, Droke-testified that he still did not rememberMitchell making that statement.I credit Droke's sworn andcross-examined testimony on this subject and, with all dueregard to the care exercisedby theBoard agent taking thestatement,would observe that it is not uncommon for onetomisconstruewhat another says and that it is notuncommon for persons to hastily read over importantdocuments under the general impression that all is wellthereinwithout scrutinizing eachjot andtittleof itscontents.Thus,Iplace no importance on this variationbetween the pretrial statement and the sworn testimony.Aftera comparison of the foregoing testimony,with dueconsideration for the surrounding circumstances and thefallibility of the human memory, I conclude that Droke didtellPowell and Wilkins that he did not have to representthem. That he may have said this in a joking manner doesnot lessen its import for, as General Counsel contends,what may have beensaid in jestby one may be taken inearnestby another. I found Webb's testimony to be quiteuncertain as to specifics and cannot on the basis of thisshaky testimony conclude that Droke said he couldn'trepresent Powell and Wilkins.I do not credit Brown's claimthat Droke said he was under instructions not to representnonmembers because it is totally unsupported by the otherwitnessesto theconversation and is a statementof a type,invoking as it does the name of the highest union official,is I find it of no significance that Meals'pretrial affidavit merely statesthat he told employees he "heard there was a law that just came out of theSupreme Court"that a union could require nonmembers to pay back duesfor the processing of grievances,and does not contain the word"rumor."General Counsel's attempt to make much of this pretrial omission is, in myopinion,a naive exercise in semantics.IT I conclude,although the matter is not free from doubt, that Mealsmade this statement in late October,within 6 months of the charge,becausethat might be reasonably expected to impress itself on thememory of the hearers.8.Statementsof Gaylon MealsEmployee Billy Don Brown claims that Meals, during adiscussion sometime in October concerning the filing orprocessing of grievances,stated that he would not representanybodythat didn'tbelong to the Union.Meals deniesmaking any such statement to any employee,but states thatseveral employees asked himif itwas truethatnonmemberscould be charged for any grievances they might wish toprocess.He further states that he told them he did not knowand it was just a rumor that he had heard16 to the effectthere had been a Supreme Court ruling that the Unioncould charge nonmembers back dues for the processing ofgrievances but there had been nothing in writing on it andall it was a rumor.Respondent,in its answer to the complaint,admits thatMeals had informed employees that he had heard there wasa decision from the SupremeCourt that the Union couldrequire nonmembers to pay dues if they wanted a grievanceprocessed on their behalf.Meals'admission that he had called nonmembers"scabs" and had said several times to several employeesthat he did not see how nonmembers could have the guts toask the Union to process their grievances when they werenot paying dues, and his further testimony that he still feltthat way about it, amply demonstrates his hostility towardrepresenting nonmembers. With this in mind and consider-ing that I did not observe his demeanor to be superior tothat of Brown, I credit Brown and conclude that Meals didtellBrown,inOctober,17 that he would not representanybody that did not belong to the Union. I furtherconclude, as Meals and Respondent admit, that he did tellemployees, in response to their question,that he had hearda rumor, which was only a rumor and not a definite fact,that the Supreme Court had ruled that unions could requirenonmembersto payfor the processing of their grievances.9.Statements of Bill ManessIn February 1976,18 William Grantham and the six otheremployees in his classification complained to StewardWomack Johnson that their supervisor was harassing themby standing around and watching them. Grantham toldJohnson that he wanted to file agrievanceon the matter.Johnson expressed his opinion, after talking to the supervi-sor, that they had no legitimate complaint and the supervi-sor waspaid to watch them, but Grantham still wanted tofile the grievance. Johnson consulted with Billy Lathamwho told him to let them file. Johnson then wrote up theitappears from the record that the discussions of employees withdrawingfrom membership and their right to use the grievance procedure wereintensified and became a common topic about the time 30 did withdraw onOctober 31, and it was in the context of these discussions that Meals madehis statement.18Although Grantham places the time as February or March,I concludeItwas February because he was a member at the time and testified hewithdrew in February. HIGHWAY AND MOTOR FREIGHT EMPLOYEES, LOC. 667405grievance and took it around to all seven employees, two ofwhom were not members. Only four signed.19 Two subse-quently withdrew their names from the grievance and theremaining signersdestroyed it. There is no allegation orevidence of impropriety by Johnson in handling thisgrievance.Grantham testified that after initiating the grievance withJohnson he went to Steward Bill Maness 20 and asked him ifa nonunion member could sign the grievance. Manesspurportedly told Grantham not to let the two nonmemberssignthe grievance. I do not credit Grantham becauseJohnson credibly testified that it was he who took thegrievance around toallemployees to have it signed, andthere is no evidence that Johnson barred anyone fromsigning.On the contrary, I believe his testimony that he didgive everyone a chance to sign. It is incredible thatGrantham would go to a steward other than the one alreadyhandling the grievance for advice, and then not reportManess' advice to Johnson who had not at the time,according to Grantham, even written up the grievance forsignatures.In all the circumstances,including Grantham'srather confused and hesitant manner as he testified, I donot believe his testimony that Maness said not to letnonunion members sign, and the failure of Maness toappear and deny this testimony does not alter my conclu-sion.2110.MiscellaneousAnderson testified, and I conclude, that he told severalemployees that he had heard a rumor that nonmemberscould be charged for back dues if a grievance was filed ontheir behalf. It appears from the record that these remarkswere prompted by employee questions.22Cunningham testified that, in about November, she toldWomack Johnson that another nonmember had told herthat he had been told he would be fined up to $500 if heturned in a grievance, and asked Johnson if it was truenonmembers could not turn in a grievance, to which hereplied "That's what they have told us to do." Johnsondenies telling any employee that nonmembers could not filea grievance. Although I have heretofore found Cunning-ham credible on other matters, Johnson was far and awaythemost credible witness to testify before me in thisproceeding, and I accordingly conclude that he did not say"That's what they have told us to do," as Cunninghamclaims.Grantham testified that he overheard part of a conversa-tion between employee Daniels and Steward Johnsonwherein Daniels asked if a nonmember can file a grievance.Granthamclaimshe volunteered that they could not, andthat Johnson said they could not unless they were planningto join the Union and they would have to pay back dues.19 1 do not credit Grantham's testimony that he told the two nonmembersthey couldn't sign, or that the two never saw the written grievance.9Maness and the other six potential grievants were not called aswitnesses.21Respondent proffered, without contradiction, that Maness is no longeran employee of the Company and could not be contacted to testify.22Asin the caseof Meals, I find for the same reasons that the distinctionbetween "heard" in an affidavit and "heard a rumor" on the witness stand isnot material.23Daniels has since left the Company and moved out of State. She didnot appear at the hearing.Johnson explains that Daniels had come to him andrequested resignation from the Union because she wasplanning on leaving. He told her he wouldn't advise itbecause if she didn't go and wanted to rejoin she wouldhave to pay $30 plus all back dues, which he later found outwas in error because all that was required was $30 plus 1month's dues. Johnson denies telling Daniels she would notbe representedunless shepaid back dues.I conclude that Grantham, who I have earlier discreditedvis-a-vishis conversation with Bill Maness,only heard asmall portion of the conversation and testified to a garbledversion of what actually was said, confusing his ownstatement with that of Johnson. I credit Johnson's versionand conclude he did not make the statement to Daniels 23that Grantham claims he did.B.Concluding FindingsIt is so well settled as to render supporting citationssuperfluous that once a labor organization enters into acollective-bargaining agreement with an employer it isbound to fairly and equally represent all employees coveredthereunder. Respondent has, by its agents, breached thatduty and violated Section 8(b)(1)(A) of the Act in thefollowing respects:1.Steward Anderson failed and refused to fairly repre-sent Mary Pinson in November 1975 by deliberately failingto file and process a meritorious grievance on her behalf,and arbitrarily and unfairly deprived Mary Pinson of theproceeds of that grievance by filing it on his own behalf, allbecause she was not a member of the Union.2.Steward Anderson plainly coerced Mary Pinson inthe exercise of her right to refrain from joining the Unionand threatened her with a deprivation of union representa-tion, to which she was entitled, unless and until she joinedthe Union by telling her that she could not sign a grievancebecause she was not a union member and could not receivethe proceeds of a grievance because she was not a member.3.Steward Alexander coerced employees in the exerciseof their rights set forth above by (a) telling employee Webb,in early November 1975, that he had been instructed by theUnion'sbusiness agentthatAlexander did not have torepresent nonmembers, and in order to get representationnonmembers would have to join the Union and pay backdues; (b) telling employees on several occasions after thesecond week in October 1975 that he would not representanyone who didn't belong to the Union; 24 and (c) tellingemployee Cunningham, during the last week of October1975, after she declined to join the Union and expressed herdispleasure with it, that the Union would not help her withher problems and was no longer going to help nonmembers.4.Steward Droke, in early November 1975, similarlycoerced employees Powell and Wilkens by telling them he24Although I find that Alexander told employee Powell, during thesecond week of October 1975, that he would not represent anyone who didn'tbelong to the Union,I do not find this to be an unfair labor practice becausethe second week ended on October 11 and thus preceded the filing of theoriginal charge by more than 6 months. This conclusion that the statementwas made more than 6 months prior to the charge is based on the testimonyof Brown that it happened then and that Powell was then consideringwithdrawing from the Union. Powell withdrew on October 31. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not have to representthembecause theywere not unionmembers.5.StewardMeals, in late October 1975, coerced em-ployee Brown in the same mannerby telling him that hewould not representanybody that did not belong to theUnion.Theseactsand statements of Respondent'sagentscoercivelyimpressed on employees that unlessthey joinedthe Union they wouldreceive no representation from it inthe grievanceprocedure. Thisnot only is in direct disregardof Respondent's obligation to represent nonmembers andmembersequally,it is in flagrant violationof the rightguaranteedto employees by Section 7 of the Act to refrainfrom unionactivity, and thecollective-bargaining agree-mentexpresslypermits themto refrain from,or to resignfrom,membershipin theUnion. I therefore conclude thatRespondentby theactions and statements of its agentsAnderson,Alexander, Droke,and Meals in eachand everyinstance detailed above violated Section8(b)(IXA) of theAct.25 The factthat Respondent has acceptedand pro-cessed grievances for nonmembers does not mean that itwill continueto do so anddoes not lessenthe impact of theabove-enumerated actions on employees' rights.Although the record clearly reveals that certain ofRespondent'sagents,notably Anderson, Alexander, andMeals,did tell numerous employees,in responseto theirquestions,that they had heardrumorsthatRespondentneed not represent nonmembers and mightbe able tocharge themfor back duesas a condition of processing theirgrievances, I do not findthese recitations of rumors, clearlylabelled as such, to beviolationsof the Act. That theseresponsesto theirquestionsmay have madeemployeesapprehensiveIdo not doubt, but I do notview them ascoercive threats,asGeneralCounsel suggests. I canconceiveof no other reply, otherthan to stand mute,Respondent's agents could make.Furthermore,the answersweretruthfuland were not given as positiveaffirmation ofthe speculative content of the rumors related.Ifind that,apartfromitems1through 5 hereinabovefound to beunfairlaborpractices, the GeneralCounsel hasnot shownby a preponderance of the evidence that anyother unfair laborpracticesoccurredas alleged in thecomplaint.V. THE REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist therefrom,and, in view of their seriousnature which effectively deprived nonunion employees ofaccess to the grievance procedure and directly obstructedemployees in the exercise of their Section 7 rights, to ceaseand desist from infringing upon the employees'Section 7rights in any manner.Additionally,my recommendedOrder will affirmatively require Respondent to post an25InternationalBrotherhood of ElectricalWorkers,AFL-CIO, LocalUnion 1504 (WesternElectricCompany,Inc.),211NLRB580 (1974);International Associationof Machinistsand AerospaceWorkers, Local UnionNo. 697, AFL-CIO (H.O Canfield Rubber Company of Virginia, Inc),223NLRB 832 (1976);United Steelworkerso(America, LocalNo. 937, AFL-CIO-CLC (MagmaCoppper Commppaany),200 NLRB 40 (1972);InternationalUnion of District50 AUed andTechnicalWorkers(Dow ChemicalCompany-Rocky FlatsDivision),187 NLRB 968 (1971)appropriate notice to its members and allotheremployeesin the form and manner described below,and make MaryPinson Forthman whole for the 4 hours'pay ofwhich shewas deprivedby Steward Anderson's action,with interestcomputed thereon at 6 percent per annum in accordancewithIsisPlumbing & Heating Co.,138 NLRB716 (1962).Uponthe basis of the above findings of fact and theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Owens-Corning FiberglasCorporationis anemploy-er within the meaning of Section2(2) of the Act,engaged incommerce within the meaning of Section2(6) and (7) of theAct.2.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent,at all times material herein,acted ascollective-bargaining representative of the employees of theEmployer, inan appropriateunit, including,among others,all employees named in this Decision.4.Womack Johnson, Jim Alexander,George Droke,GaylonMeals,BarneyAnderson,BillManess, JohnMitchell,and Billy Latham are and have been, with the soleexception of Bill Maness whose employment terminatedsome time afterFebruary 1976, at alltimes material agentsof the Respondent within the meaning of Section2(13) ofthe Act.5.By the above-found statementsand acts of Alexan-der,Droke,Meals, and Anderson,set forthunder "Con-cluding Findings,"Respondent has coerced and restrainedemployeesof the Employerin the exercise of their rightsguaranteed by Section7 of the Act and therebyviolated,and is violating,Section 8(b)(1)(A) of the Act.6.Respondent has not committedany other unfairlabor practices alleged in the complaint.Upon the foregoing findings offact,conclusions of law,and theentire record,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDER 26The Respondent, Highway and Local Motor FreightEmployees Local Union No. 667, affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, its officers,agents,and representatives, shall:1.Ceaseand desist from:(a) Failing and refusing to process grievances against theEmployer on behalf of Mary Pinson Forthman, or anyother employee,with respectto rates of pay, wages, hoursof employment,and other terms andconditions of employ-ment, becauseof nonmembershipin Respondent.(b) Restrainingand coercing employeesin theexercise oftheirSection7 rights by refusingor threatening to refuse to26 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions and Order,and all objections thereto shall be deemedwaived for all purposes. HIGHWAY AND MOTOR FREIGHT EMPLOYEES, LOC. 667represent them or to permit them to sign a grievancebecause they are not members of Respondent.(c)Threatening to refuse to represent employees unlessthey become members of Respondent and/or pay backdues to Respondent.(d) Processing and retaining the proceeds of grievancesrightfully due employees because said employees are notmembers of Respondent.(e) In any other manner restraining or coercing employ-ees of the Employer in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the purposes of the Act:(a)Upon request, investigate and process grievances forMary Pinson Forthman, or any other member of thebargaining unit, without regard to union membership of thegrievant.(b)Make Mary Pinson Forthman whole for the loss of 4hours' pay she incurred by reason of Respondent's failureand refusal to represent her in the grievance procedurebecause of her lack of union membership, in accordancewith "The Remedy" herein.(c) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." 27 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by the authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members andemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Furnish to the Regional Director for Region 26 signedcopies of said notice in sufficient number for posting byOwens-Coming Fiberglas Corporation at its Jackson,Tennessee, location, if said Employer is willing to so post.27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading"Posted by Order oftheNational Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."407(e)Notify theRegionalDirector for Region 26, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS HEREBYFURTHERORDERED thatthe complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices not found herein.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we have violated the National Labor RelationsAct and has ordered us to post this notice.WE WILL NOT fail or refuse to faithfully process anyemployee'sgrievancesbecause he or she is not amember of this union.WE WILL NOT tell employees that their grievances willnot be initiated or processed because they are not unionmembers.WE WILL NOT tell employees that they must join theUnion or pay back dues in order to get their grievancesprocessed.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights under Section 7of the Act.WE WILL make Mary Pinson Forthman whole for theloss of 4 hours' pay she suffered because we did not fileand process a grievance on her behalf.HIGHWAY AND LOCALMOTOR FREIGHTEMPLOYEES LOCAL UNIONNo. 667, AFFILIATED WITHTHE INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA